Citation Nr: 0707113	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-24 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for coronary 
artery disease (CAD), status post bypass graft, currently 
evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 1974 
and from August 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In February 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  The case since has been returned to the 
Board for adjudication.


FINDING OF FACT

Doctors estimate the veteran's service-connected CAD is 
manifested by a workload of greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs and results in 
dyspnea, fatigue, and angina.


CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating, but no 
greater, for the veteran's service-connected heart 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 
7005-7017 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for an increased rating.  This is evident from letters 
sent to him in October 2002 and February 2006.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in October 
2002, prior to the initial rating decision at issue in March 
2003.  And even assuming for the sake of argument that 
initial VCAA notice was not fully compliant, this since has 
been rectified by the additional notices more recently 
provided - inasmuch as his claim was readjudicated in the 
July 2003 statement of the case (SOC) and October 2004, and 
October 2006 supplemental SOCs (SSOCs) based on the 
additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided Dingess notice in the October 
2006 SSOC.

Also of note is that VA provided the veteran medical 
examinations in 2002 and 2004 to assess the severity of his 
disability, and attempted to provide him a more recent 
examination (as directed in the Board's February 2006 remand) 
for which he failed, without explanation, to report.  VA has 
thereby complied with its VCAA duties to assist him in the 
development of his claim.

Under the provisions of 38 C.F.R. § 3.655(a),(b) (2006), when 
a claimant fails without good cause to report for necessary 
examinations scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record.  The veteran was scheduled for a VA examination in 
February 2006.  He failed to report for that examination and 
offered no explanation.  Copies of the February 2006 letters 
informing him of that examination are in the claims file.  
Those letters also apprised him of the consequences of 
failing to report, which, as mentioned, under § 3.655 usually 
mandate denying his claim out of hand as a matter of express 
VA regulation.  Since, however, there remains a tenable basis 
for granting a higher rating from the existing evidence, the 
Board will go ahead and do this since it is to his benefit.  
Clearly, though, VA has no further obligation to assist him 
in the development of his claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," to the extent 
possible, and it is "difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the claim, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  See, too, Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Conversely, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected CAD is presently rated as 10-
percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7017.  A 10 percent evaluation is assigned when 
there is evidence of documented CAD with a workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  A higher 30 percent 
evaluation is assigned when there is a workload of 5 METs but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  An even higher 60 percent 
evaluation is warranted when there is more than one episode 
of congestive heart failure (CHF) in the past year, or a 
workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7005.

Under Diagnostic Code 7017, coronary artery bypass surgery 
with hypertension and left ventricular hypertrophy is rated 
as follows:  A 100 percent rating is warranted for three 
months following hospital admission for surgery.  Thereafter, 
the criteria for a 100, 60, 30, or 10 percent rating are the 
same as those discussed above under Diagnostic Code 7005.  38 
C.F.R. § 4.104, Diagnostic Code 7017.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

In an April 2002 VA examination report, the examiner noted 
the veteran had undergone coronary artery bypass surgery in 
July 2001.  Since his heart surgery, he had exercised four 
times a week and 8 minutes into his exercise on a treadmill, 
consistently experiencing chest pressure radiating into his 
scapula.  The pressure eventually subsided.  He denied 
lifting heavy weights or performing any other physical 
activity that caused chest pain.  He followed his private 
physician's orders to maintain his exercise heart rate 
between 110/120 beats per minute.  He denied shortness of 
breath, dyspnea, paroxysmal nocturnal dyspnea (PND), 
transient ischemic attacks (TIAs), or lethargy.  An 
electrocardiogram (EKG) showed sinus bradycardia at 56 beats 
per minute and was otherwise normal.  The pertinent diagnosis 
was CAD, status post coronary artery bypass graft (CABG) 
times three with left internal mammary artery (LIMA) to left 
anterior descending coronary artery (LAD), saphenous vein 
graft (SVG) to second circumflex marginal, and SVG to left 
posterior descending artery (LPDA).  

In a June 2002 addendum to the above VA examination, the 
examiner noted that he had reviewed the veteran's electronic 
chart and that the veteran seemed to be asymptomatic since 
his CABG and performed walking at 45 minutes 4 to 5 times 
a week.  That, in the estimation of the examiner, was 
equivalent to a METS of 4-5.

In July 2002 the veteran completed a spect sestamibi 
myocardial perfusion scan.  He exercised for 11 minutes and 
denied any chest pain or ischemic ST-T wave change.  The 
gated images showed normal wall motion with an ejection 
fraction of 64 percent.  The summary revealed a small to 
moderate sized inferior scar and no ischemia.  

VA outpatient treatment records dated in 2003 show complaints 
of fatigue and 
mid-back pain, since the CABG in 2001.

In May 2004 the veteran was afforded a VA cardiology 
examination.  He reported that he awoke in the middle of the 
night with shortness of breath about once every two weeks.  
He also reported that, when he exercised, he tired after only 
4 minutes.  In terms of impact on his daily activities, he 
reported that he was tired after mowing the lawn for 15 
minutes.  He worked as a floor supervisor in a casino and 
after an 8 hour shift, he was tired.  The examiner concluded 
the veteran's activity level equated to METs of 3-4.  The 
diagnosis was CAD, status post angioplasty, myocardial 
infarction and 3-vessel triple CABG.  A recent ejection 
fraction of 65 percent was noted; METs clinically were shown 
to be 3-4; and there was no evidence of overt left 
ventricular hypertrophy or congestive heart failure.

VA outpatient treatment records dated from 2004 to 2006 
reflect ongoing cardiac care.  A May 2006 cardiology 
consultation note shows the veteran complained of sharp, mid-
sternal chest pain lasting for 1 to 2 minutes.  
The evaluating physician noted the pain was atypical given 
the fact that no symptoms were elicited on a stress test the 
previous month.  

The veteran has sufficient METs to receive a higher 60 
percent rating under Diagnostic Code 7005.  In 2002 he 
complained of chest pain, among other symptoms, and had METs 
of 4-5.  Subsequently, in May 2004, he complained of 
shortness of breath and fatigue and had METs of 3-4.  More 
recently, in 2006, he complained of sharp, mid-sternal chest 
pain lasting for 1 to 2 minutes.  All of these findings were 
despite his 3-vessel CABG surgery in 2001.


Thus, the veteran meets the requirements for a higher 60 
percent rating under Diagnostic Code 7005.

The veteran is not entitled to an even higher 100 percent 
rating, however, because there must be chronic congestive 
heart failure, or a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Extraschedular Rating

The circumstances of this case are not so exceptional as to 
warrant an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the regular schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

There is no indication the veteran's CAD has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his now higher 60 percent rating.  The 
60 percent rating is, itself, an indication there is 
significant occupational impairment as a result of the 
disability.  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.")  There also is no evidence suggesting the 
veteran has been frequently hospitalized for treatment of the 
heart condition.  Instead, with the exception of his 2001 
surgery, the vast majority of his treatment and evaluation 
has been on an outpatient, as opposed to inpatient, basis.  
So there are no grounds for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 60 percent rating is granted for the veteran's 
service-connected CAD, status post bypass graft, subject to 
the laws and regulations governing the disbursement of VA 
benefits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


